11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Woodridge USA Properties LP,              * From the 104th District
                                           Court of Taylor County,
                                           Trial Court No. 26,158-B.

Vs. No. 11-15-00289-CV                    * July 7, 2016

Todd Stevenson,                           * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

    This court has considered the parties’ agreed motion to dismiss the appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.